Title: To John Adams from Benjamin Owen Tyler, 4 July 1818
From: Tyler, Benjamin Owen
To: Adams, John


				
					Venerable Sir
					Richmond Virginia July 4th: 1818
				
				Absence from home has prevented me from receiveing your very interesting letter of the 24th of May until within a few days. If any thing could add to the gratitude veneration, and respect I feel for one of the principal founders of my countrys freedom, it is your the great compliment and respect you pay me in that letter which I shall preserve with the utmost care while I live. The sentiments expressed respecting my name, and my ancestors has affected me much. My Grandmothers name was Ruth Own and after her father I was named. I have frequently heard her say that she has often had the pleasure of nursing while an infant one of the fathers of American Liberty—and the honor of rocking in the cradle the President of the United States. My Grandfather lost all his property during the Revolutionary war and has ever since lived with my father, who is his oldest son. My mother died when I was about nine years of age, and left a sister and three brothers of whom I am the oldest, being now but 28 years of age. My father did not marry again for eight years during that time my grandmother was a kind and good mother to us, and I can hardly suppress the starting tear when I reflect on her anxious care and kindness to us. But the Almighty was pleased to take her to himself eight years next August. She died beloved and lamented by all who knew her and her loss to us was irreparable, but we have every reason to believe that she is now enjoying the fruits of a christian life with the saints in heaven. There was only one month and two days odds between her age and my grandfather, and they lived together sixty four years, had fifteen children—and twelve of them were living a year ago. My father removed from Northampton Mass. 12 years ago to Wilmington Vermont where he now resides, my good old grandfather lives with him and is ninety two years old. My oldest brother (who lives with them), is now here with me he left home about three weeks since, my grandfather  was then remarkable well and smart for a man of his age—and has for many years enjoyed better health than my father who is nearly seventy—I hardly know which I should regret the loss of most my father or Grandfather. I have ever been so happy as to be his favorite and I believe thinks as much of me as he does of any of his own children. I married in N.y. three years next November and removed to the city of Washington about 18 months since where my family now are. I have only one child, a most interesting little daughter about twenty months old—I have been at great expence in publishing the Declaration of Independence—and am obliged to be from home a great part of my time to dispose of them to meet my expenses, and am obliged to use greater exertions on account of the unjust attack of Mr John Binns—His leaving out your likeness has excited the just indignation of many of our most intelegent men of both parties, they consider it an act of the latest injustice, an act well worthy of  Binns, I have not heard but one opinion expressed on the subject, even some of his followers censure him in this. A friend of Mr Jefferson in this city told me yesterday that he would not have one of them in his house, if he would give him one, and he thought it a duty which the American people owed to you, to discountenance his publication altogether—I have taken the  to send you a pamphlet containing a statement of facts whi can prove beyond a doubt that Mr Binns has no claim upon the patronage of the American people Being now stripped of  all plumes and his naked deformities exposed to public view I expect he will make a desperate effort to hide himself from disgrace. I expect to return to Washington in about three weeks where I shall remain until the first of October when I shall set out for Boston and shall then do myself the honor and pleasure of visiting you. I shall pay a visit in a few days to your brother patriot Mr Jefferson. I am well acquainted with your worthy Son the Secretary of State, and can assure you with sincerity that he is very popular particularly in Virginia for our next President. This morning being the anniversary of the day which in reality tried the souls of your and your noble compatriots, I cannot enjoy a greater pleasure on this glorious morn than that of addressing one of the signers of that invaluable Declaration of Independence, and one of the principal founders of American freedom, which we this day celebrate. When I seriously reflect on the trying scene which took place with you and your associate band of patriots 42 years ago this day—when you signed and pledged your lives and every thing sacred to support it, and the what a great and flourishing nation we are in so short a time, pen cannot describe the emotions of gratitude I feel to them for the freedom and happiness we now enjoy, all   emanating from that glorious Declaration, in the obtaining of which in the language of Mr Jefferson you were its ablest advocate and defender on the floor of congress against the assault it encountered. How different is this day from that, then all was solemn as death, now all is joy—and the grateful sound of Liberty and Independence is heard from the lips of millions of free men. With the highest respect I am / Sir your most obliged and very humble Servant
				
					Benjamin Owen Tyler
				
				
			